DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6, 8-10, and 13 are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 3-4 recite “one or more equipment connected to each of the plurality of control devices via a second network lower than the first network”.  According to the specification of the instant application, figure 3-4 discloses three groups of equipment (201A-201C, 201D-201F, and 201G-201I), and each group of the equipment is connected to the corresponding control devices 100A-100C (201A-201C connected to control device 100A, 201D-201F connected to control device 100B, 201G-201I connected to control device 100C) through field network 110 (para. 0049).  The specification of the instant application fails to teach “one or more equipment connected to each of the plurality of control devices via a second network lower than the first network”; the examiner suggests changing lines 3-4 of claim 1 to recites “each of the plurality of control devices is connected to one or more equipment via a second network lower than the first network;”.



(2) Regarding claim 6:
Line 4 recites “to the time available at every cycle”; there is a lack of antecedent basis, the examiner suggests changing to “to  time available at every cycle”.
(3) Regarding claim 8:
Lines 3-4 recite “one or more equipment connected to each of the plurality of control devices via a second network lower than the first network”.  According to the specification of the instant application, figure 3-4 discloses three groups of equipment (201A-201C, 201D-201F, and 201G-201I), and each group of the equipment is connected to the corresponding control devices 100A-100C (201A-201C connected to control device 100A, 201D-201F connected to control device 100B, 201G-201I connected to control device 100C) through field network 110 (para. 0049).  The specification of the instant application fails to teach “one or more equipment connected to each of the plurality of control devices via a second network lower than the first network”; the examiner suggests changing lines 3-4 of claim 8 to recites “each of the plurality of control devices is connected to one or more equipment via a second network lower than the first network;”.
(3) Regarding claim 10:
Lines 3-4 recite “one or more equipment connected to each of the plurality of control devices via a second network lower than the first network”.  According to the specification of the instant application, figure 3-4 discloses three groups of equipment (201A-201C, 201D-201F, and 201G-201I), and each group of the equipment is connected to the corresponding control device 100A-100C (201A-201C connected to each of the plurality of control devices via a second network lower than the first network”; the examiner suggests changing lines 3-4 of claim 10 to recites “each of the plurality of control devices is connected to one or more equipment via a second network lower than the first network;”.
Line 17 recites “to the time available at every cycle”; there is a lack of antecedent basis, the examiner suggests changing to “to  time available at every cycle”.
(4) Regarding claim 13:
Line 15 recites “to the time available at every cycle”; there is a lack of antecedent basis, the examiner suggests changing to “to  time available at every cycle”.
Appropriate correction is required.

Allowable Subject Matter
Claims 7 and 11-12 are allowed.
Claims 1-6, 8-10 and 13 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
(1) Regarding claims 1-6 and 14:
The present invention describes a control system, comprising a plurality of control devices connected to a first network, and one or more equipment connected to each of the plurality of control devices comprises an upper communication part which transmits/receives first data to/from other control devices via the first network, and a the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment wherein the upper communication part determines a timing to start processing for transmitting the first data, based on a maximum value of the time required for transmission/reception of the second data by the lower communication part in each of the plurality of control devices with reference to the timing to start processing for transmitting the second data.  
(2) Regarding claim 7:
The present invention describes a control device connected to a first network and connected to one or more equipment via a second network lower than the first network, comprising: an upper communication part which transmits/receives first data to/from other control devices via the first network, and a lower communication part which transmits/receives second data to/from the one or more equipment via the second network; wherein the upper communication part has a first timer time-synchronized with the other control devices, and the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment, wherein the upper communication part determines a timing to start processing for transmitting the first data, based on a maximum value of the time required for transmission/reception of the second data by the lower communication part in each of the plurality of control devices with reference to the timing to start processing for transmitting the second data.  The closest prior art, Jeon et al. (US 2016/0080533 based on a maximum value of the time required for transmission/reception of the second data by the lower communication part in each of the plurality of control devices with reference to the timing to start processing for transmitting the second data.
(3) Regarding claims 8-9:
The present invention describes a control system, comprising a plurality of control devices connected to a first network, and one or more equipment connected to each of the plurality of control devices via a second network lower than the first network; wherein each of the plurality of control devices comprises: an upper communication part which transmits/receives first data to/from other control devices via the first network, and a lower communication part which transmits/receives second data to/from the one or more equipment via the second network; the upper communication part has a first timer time-synchronized with each other among the plurality of control devices, and the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment, wherein the lower communication part has a second timer time-synchronized with the one or a plurality of control devices connected to a first network; wherein each of the plurality of control devices comprises: an upper communication part which transmits/receives first data to/from other control devices via the first network, and a lower communication part which transmits/receives second data to/from the one or more equipment via the second network; the upper communication part has a first timer time-synchronized with each other among the plurality of control devices, and the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment, wherein the lower communication part has a second timer time-synchronized with the one or more equipment, and each of the plurality of control devices further includes a synchronization part for time-synchronization between the first timer and the second timer.  
(4) Regarding claim 10:
The present invention describes a control system, comprising a plurality of control devices connected to a first network, and one or more equipment connected to 
(5) Regarding claims 11-12:
The present invention describes a control device connected to a first network and connected to one or more equipment via a second network lower than the first network, comprising an upper communication part which transmits/receives first data to/from other control devices via the first network, and a lower communication part which transmits/receives second data to/from the one or more equipment via the second network; wherein the upper communication part has a first timer time-synchronized with the other control devices, and the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment, wherein the lower communication part has a second timer time-synchronized with the one or more equipment, and each of the plurality of control devices further includes a synchronization part for time-synchronization between the first timer and the second timer.  The closest prior art, Jeon et al. (US 2016/0080533 A1) discloses a gateway apparatus and method for synchronization between heterogeneous network domains within vehicles wherein the gateway apparatus 10 in figure 1 comprises a first network controller 11 including a first timer 112 that connect to a plurality of nodes (101-103) on a first network domain 100; a second network 
(6) Regarding claim 13:
The present invention describes a control device connected to a first network and connected to one or more equipment via a second network lower than the first network, comprising an upper communication part which transmits/receives first data to/from other control devices via the first network, and a lower communication part which transmits/receives second data to/from the one or more equipment via the second network; wherein the upper communication part has a first timer time-synchronized with the other control devices, and the lower communication part determines, based on the time of the first timer, a timing to start processing for transmitting the second data to the one or more equipment, wherein the lower communication part updates the second data at every predetermined cycle; and the upper communication part divides the first data into data sizes corresponding to the time available at every cycle, and then assigns each divided data to a plurality of cycles.  The closest prior art, Jeon et al. (US 2016/0080533 A1) discloses a gateway apparatus and method for synchronization between heterogeneous network domains within vehicles wherein the gateway apparatus 10 in figure 1 comprises a first network controller 11 including a first timer 112 that connect to a plurality of nodes (101-103) on a first network domain 100; a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US 2016/0080533 A1) discloses a gateway apparatus and method for synchronization between heterogeneous network domains within vehicle.
Niwa et al. (US 2016/0292110 A1) discloses an information processing apparatus, information processing program and information processing method.
Banerjea et al. (US 2013/0173950 A1) discloses a method and apparatus for communicating time information between time aware devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/30/2021